Citation Nr: 1038828	
Decision Date: 10/15/10    Archive Date: 10/22/10

DOCKET NO.  07-30 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease, to include as secondary to posttraumatic stress disorder 
(PTSD).

2.  Entitlement to service connection for hypertension, to 
include as secondary to PTSD.

3.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU). 

4.  Entitlement to special monthly compensation (SMC) based on 
the need for regular aid and attendance of another person or at 
the housebound rate.


WITNESSES AT HEARING ON APPEAL

Appellant and his nephew


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from February 1942 to October 
1954.  His awards and decorations include the Purple Heart Medal 
with one Oak Leaf Cluster; his campaign medals include six battle 
stars and one Arrowhead device.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a February 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran and his nephew provided testimony at teleconference 
hearing before the undersigned Veterans Law Judge in May 2009.  A 
transcript of that hearing is associated with the claims file.

The Board remanded the issues identified on the title page for 
further development in November 2009.  The case has now been 
returned to the Board for further appellate action.    

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  


FINDINGS OF FACT

1.  Coronary artery disease was not present within one year after 
the Veteran's discharge from service, and any currently present 
coronary artery disease is not etiologically related to active 
service and was not caused or permanently worsened by a service-
connected disability.


2.  Hypertension was not present until years after discharge from 
service, is not etiologically related to active service, and was 
not caused or permanently worsened by a service-connected 
disability.

3.  The Veteran does not have one service-connected disability 
rated at 60 percent or more or multiple service-connected 
disabilities of which one was rated at 40 percent or more and the 
combined rating was at least 70 percent, and his service-
connected disabilities are not sufficient by themselves to 
preclude him from obtaining or maintaining any form of 
substantially gainful employment consistent with his education 
and industrial background.

4.  The Veteran is not permanently housebound by reason of 
service-connected disability, none of his service- connected 
disabilities is rated as 100 percent disabling, and his service-
connected disabilities do not result in physical or mental 
incapacity that prevents him from attending to the needs of 
nature, caring for himself, or protecting himself from the 
hazards of his environment.

  
CONCLUSIONS OF LAW

1.  Coronary artery disease was not incurred in or aggravated by 
active duty, its incurrence or aggravation during such service 
may not be presumed, and such disorder is not proximately due to 
or the result service-connected disability.  38 U.S.C.A. §§ 1101, 
1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 
3.310 (2010).

2.  Hypertension was not incurred in or aggravated by active 
duty, its incurrence or aggravation during such service may not 
be presumed, and such disorder is not proximately due to or the 
result service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 
(2010).

3.  The criteria for entitlement to a TDIU are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(2010).

4.  The criteria for SMC based on the need for the regular aid 
and attendance of another person or at the housebound rate are 
not met.  38 U.S.C.A. § 1114 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.350 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for coronary artery disease 
and hypertension; he also seeks entitlement to a TDIU and to SMC 
based on the need for aid and attendance of another person or at 
the housebound rate.  The Board will initially discuss certain 
preliminary matters and will then address the pertinent law and 
regulations and their application to the facts and evidence.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), codified in pertinent 
part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009), and 
the pertinent implementing regulation, codified at 38 C.F.R. 
§ 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  

As part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, if 
any, of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  Although the regulation previously required VA to 
request that the claimant provide any evidence in the claimant's 
possession that pertains to the claim, the regulation has been 
amended to eliminate that requirement for claims pending before 
VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for 
Veterans Claims (Court) has held the plain language of 
38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to 
the VCAA be provided "at the time" or "immediately after" VA 
receives a complete or substantially complete application for VA-
administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 
119 (2004).  

The timing requirement articulated in Pelegrini applies equally 
to the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The record reflects that the Veteran was provided all required 
notice in letters sent in October 2007 and November 2007, prior 
to the initial adjudication of the claims.

The Board also finds the Veteran has been afforded adequate 
assistance in regard to the claims.  The Veteran's service 
treatment records (STRs) are not available and are presumed to 
have been lost while in government custody; in such cases VA's 
duty to assist is heightened and includes an obligation to search 
for other forms of records that support the claimant's case.  
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Moore v. 
Derwinski, 1 Vet. App. 401 (1991).  The record shows the required 
development has been accomplished.  

Post-service treatment records have been obtained from those VA 
and non-VA providers identified by the Veteran as having relevant 
records.  The Veteran has been afforded VA medical examinations 
in response to the claims herein decided. Neither the Veteran nor 
his representative has identified any other evidence that could 
be obtained to substantiate the claims, and the Board is also 
unaware of any such evidence.  

In sum, the duties to notify and assist have been satisfied, and 
the Board will accordingly address the merits of the claims.





Entitlement to Service Connection

Legal Principles

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease initially diagnosed 
after service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period of 
war and manifests hypertension or coronary artery disease to a 
degree of 10 percent within one year from the date of termination 
of such service, such disease shall be presumed to have been 
incurred or aggravated in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for disability that is 
proximately due to or the result of service-connected disability.  
38 C.F.R. § 3.310(a).  Additional disability resulting from the 
aggravation of a nonservice-connected disability by a service-
connected disability is also compensable under 38 C.F.R. § 
3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Under VA rating criteria, the term "hypertension" means that 
the diastolic blood pressure is predominantly 90mm or greater, 
and "isolated systolic hypertension" means that the systolic 
blood pressure is predominantly 160mm or greater with a diastolic 
blood pressure of less than 90mm.  Hypertension or isolated 
systolic hypertension must be confirmed by ratings two or more 
times on at least three different days.  38 C.F.R. § 4.104, 
Diagnosis Code 7101, Note (1).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of the matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); 38 C.F.R. § 3.102 (2009); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 
Vet. App. at 54.

Analysis

As noted above, the Veteran's STRs are not available for review 
and are presumed to have been destroyed in a fire at the National 
Personnel Records Center (NPRC).  
Case law in such a situation does not lower the legal standard 
for proving a case of service connection, but rather increases 
the Board's obligation to evaluate and discuss in its decision 
all the evidence that may be favorable to the veteran.  Russo v. 
Brown, 9 Vet. App. 46 (1996).

A claimant is competent to report about factual matters about 
which he has firsthand knowledge, including experiencing pain 
during service, reporting to sick call, and undergoing treatment.  
Washington v. Nicholson, 19 Vet. App. 362 (2005).

In this case, the Veteran does not contend, and the evidence of 
record does not show, that he had either hypertension or coronary 
artery disease during active service or during the one-year 
presumptive period after discharge from service.  The Veteran had 
a VA examination in January 1978, more that 30 years after 
discharge from service, in which no evidence of hypertension or 
any heart disorder was found; the clinical examination and chest 
X-ray at the time showed a normal heart and an electrocardiogram 
(EKG) was within normal limits.  

In August 2006 the Veteran's blood pressure was 142/48; the 
clinical impression was blood pressure usually adequately 
controlled with medication and no medication changes indicated.  
In September 2006 the Veteran's blood pressure was 144/48, and in 
July 2007 his blood pressure reading was 133/63.  The Veteran was 
noted to be on taking three different medications for high blood 
pressure, plus two medications for cholesterol control and one 
for depression.

In January 2008 the Veteran's blood pressure was 151/57, and in 
June 2008 his blood pressure was 146/57.  On both occasions the 
clinical impression again was blood pressure usually adequately 
controlled and no indication for medication change.  

The Veteran had a VA medical examination in August 2009; the 
examiner reviewed the claims files.  The Veteran denied having 
had hypertension or heart symptoms during active duty but 
believed high blood pressure was identified in the 1940s or 
1950s.  The Veteran denied heart problems; on review of the 
record the examiner could find only an entry relating to 
irregular heartbeat.  The Veteran had no current hypertensive 
symptoms although he took three medications for blood pressure.  
On examination the Veteran's heartbeat was very irregular; EKG 
showed normal sinus rhythm with sinus arrhythmia, possibly septal 
infarct of undetermined age.  Blood pressure was 167/77.  The 
examiner diagnosed very irregular heartbeat and well-controlled 
hypertension, as well as arteriosclerotic vascular disease of the 
aorta per chest X-ray.  The physician stated an opinion that the 
hypertension, heart problems and aorta problems are not likely 
due to or related in any way to his active service.   

The Veteran was reexamined by VA in May 2010.  The Veteran and 
his nephew did not describe coronary artery disease and in fact 
denied the Veteran had ever been diagnosed with coronary artery 
disease.  On review there was no history of treatment for any 
cardiovascular disorder other than hypertension.  There was no 
history of catheterization, bypass, stenting or angioplasty.  
There was no history of cardiac trauma, neoplasm or myocardial 
infarction.  On examination, blood pressure was 152/76 and there 
was no history of congestive heart failure or pulmonary 
hypertension.  Heart rhythm was regular.  The Veteran was too 
frail for treadmill test, but based on interview the examiner 
estimated the Veteran's METS as 3 to 5.  Heart size was normal on 
X-ray.  The examiner diagnosed controlled hypertension, date of 
onset unknown but possibly with medication since he retired from 
work in 1983-1985.  

The examiner noted that hypertension became manifest many years 
after discharge from service but nonetheless was being treated 
long before PTSD was identified.  Review of the Veteran's 
treatment records showed no instability in blood pressure 
whenever a PTSD concern was raised and no clinical correspondence 
between PTSD and hypertension.  Based on review of the files and 
interview with the Veteran and his nephew, the examiner concluded 
the Veteran's PTSD did not cause or permanently worsen any 
hypertension or coronary artery disease.

On review of the evidence above, the Board begins by noting that 
the Veteran denies current coronary artery disease or any history 
of coronary artery disease, and medical examination shows no 
cardiovascular disorder other than hypertension and 
arteriosclerotic disease of the aorta.  "Congress specifically 
limits entitlement to service-connected disease or injury where 
such cases have resulted in a disability ... in the absence of a 
proof of present disability there can be no claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  In any event, there is 
no medical opinion linking the disorder to service or service-
connected disability.  Moreover, the medical opinions addressing 
the etiology of the claimed heart disorder indicate that it is 
not etiologically related to the Veteran's active service or his 
service-connected PTSD.  With respect to the Veteran's 
hypertension, the VA examiner opined in August 2009 that 
hypertension was not directly incurred in or aggravate by active 
service, and the same examiner opined in May 2010 that 
hypertension is not secondary to the service-connected PTSD.  The 
examiner provided clinical rationale in support of those 
opinions, and there is no contrary medical opinion of record.  
The findings of a physician are medical conclusions that the 
Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. 
App. 66 (1991).

VA must consider all favorable lay evidence of record.  38 USCA § 
5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, 
in addition to the medical evidence cited above the Board has 
carefully considered the lay evidence offered by the Veteran, to 
include his correspondence to VA and his testimony before the 
Board.

A layperson is competent to testify in regard to the onset and 
continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); 
Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, the 
Veteran has not asserted that his hypertension or a heart 
disorder was present during active service, and in fact he places 
the onset of high blood pressure somewhere in the 1940s or 1950s 
after discharge from service.  Thus, the Veteran has not 
asserted, and the record does not show, that he has had 
hypertension or heart disease continuously since discharge from 
service.

The Veteran appears to base his claims for service connection 
primarily on his belief that the disabilities are due to or were 
aggravated by his PTSD.  However, a layperson is not considered 
capable of opining, however sincerely, in regard to causation of 
a disability.  Routen v. Brown, 10 Vet. App. 183, 187 (1997), 
aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert 
denied, 119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Instead, it is the province of trained health care 
professionals to enter conclusions that require medical 
expertise, such as opinions as to diagnosis and causation; Jones 
v. Brown, 7 Vet. App. 134, 137 (1994).  In this case, the 
competent and uncontroverted medical opinion of record states the 
Veteran's claimed disabilities are not etiologically related to 
his PTSD.

In support of the Veteran's theory of secondary causation the 
Veteran's representative cited various studies that associate 
PTSD with an increased risk of heart diseases including coronary 
artery disease and hypertension.  The Board acknowledges that a 
medical article or treatise can provide important support when 
combined with an opinion of a medical professional if the medical 
article or treatise evidence discusses generic relationships with 
a degree of certainty such that, under the facts of a specific 
case, there is at least a plausible causality based upon 
subjective facts rather than unsubstantiated lay opinion.  
Mattern v. West, 12 Vet. App. 222, 228 (1999).  However, in this 
case there is no accompanying opinion by a medical professional 
showing that the studies cited by the Veteran's representative 
apply in the Veteran's case, and in fact the competent opinion of 
the VA examiner serves as evidence that the studies do not apply.

Accordingly, the Board concludes that the preponderance of the 
evidence is against the claims.  Because the evidence 
preponderates against the claims, the benefit-of-the-doubt rule 
does not apply.  Gilbert, 1 Vet. App. 49, 54.

Entitlement to a TDIU

Legal Principles

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated totally 
disabled. 38 C.F.R. § 4.16.  A finding of total disability is 
appropriate, "when there is present any impairment of mind or 
body which is sufficient to render it impossible for the average 
person to follow a substantially gainful occupation."  38 C.F.R. 
§§ 3.340(a)(1), 4.15 .

"Substantially gainful employment" is that employment, "which is 
ordinarily followed by the nondisabled to earn their livelihood 
with earnings common to the particular occupation in the 
community where the veteran resides."  Moore (Robert) v. 
Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment is 
not considered substantially gainful employment. 38 C.F.R. § 
4.16(a).

A claim for a total disability rating based upon individual 
unemployability, "presupposes that the rating for the [service-
connected] condition is less than 100%, and only asks for TDIU 
because of 'subjective' factors that the 'objective' rating does 
not consider."  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  
In evaluating a veteran's employability, consideration may be 
given to his level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his age 
or impairment caused by non service-connected disabilities.  38 
C.F.R. §§ 3.341, 4.16, 4.19.

A TDIU may be assigned if the schedular rating is less than total 
when it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a single 
service-connected disability, ratable at 60 percent or more, or 
as a result of two or more disabilities, provided that at least 
one disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 
3.341, 4.16(a).  Disabilities resulting from common etiology are 
considered as one disability for the purpose of satisfying the 
percentage standards set forth in 38 C.F.R. § 4.16(a).

For those veterans who fail to meet the percentage standards set 
forth in 38 C.F.R. § 4.16(a), a TDIU nevertheless may be assigned 
when it is found that the service-connected disabilities are 
sufficient to produce unemployability.  Such cases are referred 
to the Director, Compensation and Pension Service, for extra-
schedular consideration.  38 C.F.R. § 4.16(b).

For a veteran to prevail on a claim for TDIU on an extra- 
schedular basis, the record must reflect some factor which takes 
the case outside the norm.  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not enough.  
A disability rating in itself is recognition that the impairment 
makes it difficult to obtain or keep employment, but the ultimate 
question is whether the veteran is capable of performing the 
physical and mental acts required by employment, not whether he 
can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Analysis

The Veteran's service-connected disabilities consist of PTSD, 
rated at 30 percent; scar residual to shell fragment wound to the 
neck, rated at 10 percent; and, residuals of chest concussion 
with rib fracture, rated as noncompensable.  His combined 
evaluation for compensation is 40 percent.  Thus, he does not 
meet the minimum schedular criteria for a TDIU.

Accordingly, the remaining question is whether his service-
connected disabilities alone render him unemployable for the 
purpose of extra-schedular rating under 38 C.F.R. § 4.16(b).

The effect of a service-connected disability appears to be 
measured differently for purposes of extra-schedular evaluation 
under 38 CFR § 3.321(b)(1) and for purposes of a TDIU claim under 
38 CFR § 4.16.  Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  
Specifically, 38 C.F.R. § 4.16 does not require a finding that 
the schedular ratings are inadequate to compensate for the 
average impairments in earning capacity caused by particular 
disabilities, but requires only a finding that the service-
connected disabilities render a particular veteran unemployable.  
VAOPGCPREC 6-96 (August 16, 1996).  
 
The Veteran had a VA psychiatric examination in February 2007 
during which the examiner noted medical history significant for 
prostate cancer, hypertension, high cholesterol and hearing 
problems.  The Veteran's nephew informed the examiner that the 
medications prescribed to treat the Veteran's depression were 
only minimally effective in controlling the Veteran's nightmares 
and intrusive memories.  The Veteran stated he only got five 
hours of interrupted sleep per night, which would leave him tired 
the following morning and require him to nap during the day.  The 
Veteran last worked at the VA Medical Center (VAMC) before taking 
regular retirement at age 62.  The examiner stated the Veteran 
seemed to function adequately on the job and in his family and 
social relationships, within the limits of his physical condition 
and age.   

The Veteran submitted a letter to VA in October 2007 in which he 
asserted his  PTSD and his physical conditions as well as  his 
age had all contributed to his not returning to work after he 
retired in 1979.     

A VA mental health clinic (MHC) note in February 2008 shows the 
Veteran's immediate and remote memory was impaired but consistent 
with his age (90 years old).  His other mental functions were 
normal or better, although he described PTSD symptoms including 
nightmares, flashbacks and intrusive memories.  The examiner 
noted the Veteran's ability to participate in activities was 
limited by his frail physical condition and lack of 
transportation.  The psychologist assigned a current Global 
Assessment of Function (GAF) score of 58, slightly higher than 
the previous GAF score of 55 assigned one month earlier by a 
different VA psychologist.

The Veteran had a VA psychiatric examination in September 2008 in 
which the examiner noted the Veteran had retired about 10 years 
earlier and had apparently done well at work until he retired.  
The examiner diagnosed PTSD and a separate, unrelated cognitive 
disorder.  The examiner assigned a GAF score of 53 for both 
disorders combined, asserting the functional impairment from the 
two disorders could not be separated.  

The Veteran had a VA psychiatric examination in August 2009 in 
which he was unable to respond essentially to any questions 
requiring memory.  The examiner diagnosed dementia not otherwise 
specified (NOS) and PTSD and assigned a GAF score of 51.  The 
examiner stated the Veteran's primary difficulty presently 
appeared to be his dementia; PTSD symptoms themselves seemed much 
milder and more infrequent; the GAF score was primarily due to 
dementia symptoms.

On review of the evidence above the Board cannot find that the 
Veteran's service-connected disabilities, alone, render him 
unable to obtain or maintain gainful employment.  There is no 
indication that his service-connected physical disabilities have 
any impact on his employability.  Disregarding his nonservice-
connected medical problems (physical frailty, hearing loss, 
hypertension, degenerative joint disease and disc disease of the 
cervical spine) and nonservice-connected mental problems 
(dementia diagnosed as cognitive disorder), his service-connected 
PTSD symptoms are not shown to be of a nature that would preclude 
employment; prior to onset of dementia his judgment, insight, 
impulse control, and other psychiatric attributes relating to 
employability were unimpaired.  Significantly, his GAF scores 
have been above 50 and thus do not indicate unemployability (GAF 
scores between 51 and 60 equate to moderate difficulty in 
occupational functioning, while GAF scores below 50 indicate 
serious impairment of occupational functioning such as inability 
to keep a job; see Quick Reference to the Diagnostic Criteria 
from DSM-IV, Washington, D.C., American Psychiatric Association, 
1995).

The Veteran has not contended that he ceased working due to his 
PTSD, or that his PTSD, alone, has prevented him from gainful 
employment since he retired; he has contended only that his PTSD 
is one factor among several that keeps him from working.  This 
does not demonstrate entitlement to a TDIU (or to extraschedular 
consideration under 38 C.F.R. § 4.16), which requires that the 
service-connected disabilities alone render the claimant 
unemployable.

Based on the evidence and analysis above, the Board finds the 
criteria for entitlement to a TDIU are not met, and the claim 
must accordingly be denied.
 
Because the evidence preponderates against the claim, the 
benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 
49, 54.

Entitlement to SMC

Legal Principles

SMC is payable where a veteran has a service-connected disability 
or disabilities that render him so helpless as to be in need of 
the regular aid and attendance of another person.  38 U.S.C.A. 
§ 1114(l); 38 C.F.R. § 3.350(b)(3).  

A veteran will be considered to be in need of regular aid and 
attendance if he or she (1) is blind or so nearly blind as to 
have visual acuity of 5/200 or less in both eyes, contraction of 
visual field of vision to five degrees or less; (2) is a patient 
in a nursing home due to physical or mental incapacity; or (3) 
establishes a factual need for aid and attendance under the 
criteria set forth in 38 C.F.R. § 3.350(a).  38 C.F.R. 
§ 3.350(c).  

The following criteria are used to determine whether a claimant 
is in need of the regular aid and attendance of another person: 
the inability of the claimant to dress himself or herself or to 
keep himself or herself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliance which, by reason of the particular 
disability, cannot be done without aid; the inability of the 
claimant to feed himself or herself through the loss of 
coordination of the upper extremities or through extreme 
weakness; the inability to attend to the wants of nature; or a 
physical or mental incapacity that requires care and assistance 
on a regular basis to protect the claimant from the hazards or 
dangers incident to his or her daily environment.  38 C.F.R. 
§ 3.350(a).  

In Turco v. Brown, 9 Vet. App. 222 (1996), the Court determined 
that it is not required that all of the conditions enumerated in 
the provisions of 38 C.F.R. § 3.350(a) be found to exist in order 
to establish entitlement to aid and assistance, but that at least 
one of the enumerated factors must be present.  The Court added 
that the particular function the claimant is unable to perform 
must be considered in connection with his or her condition as a 
whole and that it is only necessary to establish that the 
claimant is in need of regular aid and attendance, not that there 
be a constant need.  

If the veteran does not qualify for increased benefits for aid 
and attendance, increased compensation benefits may still be 
payable if the veteran has a single service-connected disability 
rated as 100 percent and: (1) has additional service-connected 
disability or disabilities independently ratable at 60 percent, 
separate and distinct from the 100 percent service-connected 
disability and involving different anatomical segments or bodily 
systems; or (2) is permanently housebound by reason of service-
connected disability or disabilities.  This requirement is met 
when the veteran is substantially confined as a direct result of 
service- connected disabilities to his or her dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical areas, and it is reasonably certain that the disability 
or disabilities and resultant confinement will continue 
throughout his or her lifetime. 38 U.S.C.A. § 1114(s); 38 C.F.R. 
§ 3.350(i).

Analysis

As noted above, the Veteran's service-connected disabilities 
consist of PTSD, rated at 30 percent; scar residual to shell 
fragment wound to the neck, rated at 10 percent; and, residuals 
of chest concussion with rib fracture, rated as noncompensable.  

Because the Veteran does not have a single service-connected 
disability rated at 100 percent, he does not meet the threshold 
for housebound status under 38 C.F.R. § 3.350(i), so the 
remaining question is whether his service-connected disabilities 
are so severe as to render him in need of the regular aid and 
attendance of another person.

The Veteran had a VA psychiatric examination in February 2007 
during which his nephew informed the examiner that the 
medications prescribed to treat the Veteran's depression were 
only minimally effective in controlling the Veteran's nightmares 
and intrusive memories.  The Veteran was reportedly a widower who 
lived alone; the Veteran's nephew spent time with the Veteran 
every day and sometimes stayed overnight several times per week.  
The Veteran reportedly did adequately with personal hygiene 
although he needed help with larger tasks such as showering or 
bathing.  The Veteran, given his age and some memory 
deficiencies, often needed help with some basic necessities such 
as cooking and managing his finances, although the Veteran was 
able to do basic tasks such as microwave cooking, preparing 
sandwiches and washing himself at the sink.  The Veteran had 
short-term memory problems that the examiner noted appeared to be 
age-related.  The examiner stated the Veteran was capable of 
managing his VA benefit payments in his own best interest and 
seemed to function adequately on the job and in his family and 
social relationships, within the limits of his physical condition 
and age (89 years at the time of the examination).     

Immediately after the VA examination cited above, the Veteran's 
nephew submitted the instant claim, received in February 2007.  
The claim asserted that the Veteran was not capable of writing 
bills or taking care of money matters.  He needed transportation 
to go to medical appointments and to shop for groceries since he 
did not drive.  He also needed help with activities such as 
laundry, cooking, bathing, cleaning, and managing medications.  

The Veteran's nephew further submitted a letter in May 2007 
asserting that the Veteran had flashbacks that made it hard for 
him to sleep.  Taking care of the Veteran was a full-time job 
because the Veteran was not able to take care of his bills, 
medical appointments, meals, housework or medications, including 
four medications prescribed by VA (one for depression and three 
for blood pressure).  

A VA MHC note in January 2008 states the Veteran had lived alone 
since his wife died two years before; his nephew, who lived one 
block away, was the Veteran's primary support.  The psychologist 
assigned a GAF score of 55.  In February 2008 a different VA 
psychologist noted that the Veteran's nephew stayed with him most 
nights and visited frequently during the day; the psychologist 
noted the Veteran's ability to participate in activities was 
limited by his frail physical condition and lack of 
transportation, and assigned a current GAF score of 58.

The Veteran had a VA psychiatric examination in September 2008 in 
which he reported he technically lived alone, but his nephew was 
present approximately 50 percent of the time and handled all of 
the Veteran's chores because of the Veteran's significant health 
problems and his problems with memory loss and cognitive 
dysfunction.  The Veteran was noted to be very unstable on his 
feet, which restricted his activities and leisure pursuits.  The 
Veteran preferred to stay home; he would sometimes accompany his 
nephew on errands but preferred to stay in the car due to a 
combination of anxiety and physical health problems related to 
unsteadiness on his feet.  On examination there was no impairment 
of thought process.  The Veteran endorsed PTSD symptoms of 
sadness, intrusive memories, nightmares, exaggerated startle 
response, survivor guilt and feelings of worthlessness.  Sleep 
was adequate but he complained of poor concentration.  The 
examiner opined the Veteran was not mentally capable of managing 
his VA benefits in his own interest, noting the Veteran's nephew 
was already handling the Veteran's financial affairs.  The 
examiner diagnosed PTSD and cognitive disorder and assigned a GAF 
score of 53 for both disorders combined, asserting the functional 
impairment from the two disorders could not be separated.  
However, the Veterans' problems with orientation, activities of 
daily living, and memory and inability to count were not likely 
related to PTSD but rather to a separate unrelated cognitive 
dysfunction.     
   
The Veteran had a VA psychiatric examination in August 2009 in 
which he was unable to respond essentially to any questions 
requiring memory, including his own birth date.  The Veteran's 
nephew stated the Veteran had been known to leave the stove on 
and would probably lose his way if he went outside by himself.  
The examiner stated these impairments in functioning were 
symptoms of dementia unrelated to PTSD.  The examiner diagnosed 
dementia not otherwise specified (NOS) and PTSD and assigned a 
GAF score of 51.  The examiner stated the Veteran's primary 
difficulty presently appeared to be his dementia, with PTSD 
symptoms that seemed by themselves to be much milder and more 
infrequent; the GAF score was primarily due to dementia symptoms.

The Veteran had a VA aid and attendance examination in August 
2009, performed by a physician who reviewed the claims file.  The 
Veteran reported he lived by himself but relied on his nephew for 
help 90 percent of the time.  The Veteran was not permanently 
bedridden or permanently blind.  The Veteran reported having to 
wear pads at night due to urinary incontinence; he could ambulate 
with a cane or a walker but needed help from his nephew for 
bathing.  The Veteran could not drive and needed assistance for 
any activity that involved leaving the house.  The Veteran was 
able to heat food in the microwave or eat cold food, but could 
not cook food on the stove for himself.  On physical examination 
the Veteran appeared to be able to feed himself, groom himself, 
dress himself and toilet, although he would need help bathing.  
The Veteran's legs were weak but he had use of all four 
extremities.  

On review of the evidence above it is very apparent that the 
Veteran needs the regular aid and assistance of another person to 
perform essential activities of daily living (ADLs) per the 
criteria of 38 C.F.R. § 3.350(a).  However, it appears that his 
nonservice-connected physical disorders (frailty and instability 
of gait) and nonservice-connected mental disorder (dementia 
diagnosed as cognitive dysfunction), rather than the service-
connected PTSD and physical disorders, are the cause for such 
need.  There is simply no indication that the Veteran's service-
connected disabilities make him unable to bathe, to drive, to 
cook, to manage his finances and medications, and generally to 
live independently.  In that regard, VA psychiatric examinations 
have consistently shown that the Veteran's PTSD symptoms, while 
significant, have not caused impairment in those mental faculties 
required for unassisted living.

Based on the evidence and analysis above, the Board finds the 
criteria for entitlement to SMC based on the need for the regular 
aid and attendance of another person or on housebound status are 
not met, and the claim must accordingly be denied.
 
Because the evidence preponderates against the claim, the 
benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 
49, 54.

  
ORDER

Service connection for coronary artery disease is denied.

Service connection for hypertension is denied.

Entitlement to a TDIU is denied.

Entitlement to SMC based on the need for the regular aid and 
attendance of another person or upon housebound status is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


